—— Hy

vee od _———___

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 1of1

doo UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
o SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, | CA 95975
Spoliation-notice@mailbox.org

July 24, 2019

Jason Goodman, CEO
Multimedia Systems Designs, Inc.
252 78 Avenue, APT #6S

New York, NY 10001-7334

CLERK

PRO SE DIVISION, ROOM #200
U.S. District Court for the SDNY
500 Pearl Street

New York, New York 10007-1312

SUBJECT: PROPOSED DISQUALIFICATION OF PRESIDING JUDGE —
PART THREE

REF: (a) ROBERT S. MUELLER, III (former special counsel)

(b) | SWEIGERT V. GOODMAN,
CIVIL CASE #: 1:18-CV-08653-VEC
JUDGE VALERIE E. CAPRONI

Good Morning:

1. This letter is an attempt to ascertain the intentions of the defendant (Goodman)
concerning a motion proposed by the plaintiff (undersigned). The purpose of the proposed
motion is to examine the supporting rationale for the proposed disqualification of the current

presiding judge.

 
LL

J} 4

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 2 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

2. Your attention is directed to the video content that you have distributed in a widely
pervasive manner on your social media channels entitled, Robert David Steel, June 13, 2017 (one

day before the dirty bomb hoax at the Port of Charleston, South Carolina).

Robert David Steele

Jason Goodman

Streamed 2 years ago « 59,350 views
We have officially withdrawn our endorsement of Robert David Steele
and his organization due to his disingenuous behavior and ...

cc

 

your input on Robert people were asking
us about Mueller and | mistakenly

ere neces

 

Hom a) en
Robert David Steele
Pan Jason Goodman
~ Subsonbed MM 07k 59.404 views
ob isto ap Sta eee ine 1 as Bl ces

Lto R: Jason Goodman, George Webb Sweigert, Robert David Steele and Trish Negron

 

Streamed live on Jun 13, 2017
We have officially withdrawn our endorsement of Robert David Steele and his

organization due to his disingenuous behavior and numerous complaints from the
Crowdsource community.

 

 

 

Internet URL: https://www.youtube.com/watch?v=hMJoAOS5OZY8

 
 

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YC

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. C

3.

00;48

01:08

01:10

01:31

01:37

01:38

01:49

The relevant commentary of the video content appears below.

GOODMAN. People were asking us about Mueller, and I mistakenly ce

they were talking about Seth Rich’s neighbor, who had just come forws
testimony about having seen Seth on the night that he was shot. But, of
everyone was talking about Robert Mueller the special investigator who

prosecutor. What is he?

NEGRON AND STEELE: Special Counsel.

GOODMAN. Special something. He’s a special weird thing and I was:
rolling around in my brain thinking boy that’s a coincidence that those t
have the same last name. Is there any connection between this Seth Ric
neighbor and the gentleman who was the F.B.I. Director just one week |

9/11 and said nothing about the ....

—-—- $$ ——_

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 3 of 164

RK
APRONI

d with his
course

’s a, or a,

just
wo guys
h

before

STEELE. I, I have no direct knowledge that, but let me be on the record and say

that I consider Robert Mueller to be a traitor.

GOODMAN: J agree! I agree.

STEELE: Mueller covered up, we now know with absolute certainty that Dick

Cheney ran 9/11 and Mueller has spent a lifetime covering that up.

GOODMAN: Listen to that folks! I agree! Okay. So everybody who

said we

are not talking about 9/11 this is relevant, this is what we are talking about. I

agree.

 
| J Li Jim:

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 4 of 16

   
  

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YOR!

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

4. Your statement that you believe that ref: (a) is a “traitor” that “covered up 9/11” is

problematic with the background of the presiding judge. There are at least two issues at play:
(1) there will be a need to receive appropriate evidence from the Court indicating that an
approach has been adopted by the presiding judge to set-aside her loyalty andj any

personal feelings for ref: (a) (see traitor comment) to mitigate any personal bias, and;

(2) a mitigation strategy will be required to reduce conflict-of-interest based on your

 

assertions the presiding judge was most likely a co-conspirator with ref (a) to! “cover

up 9/11” (as you propose, believe and publicly state).

5. As the chief legal officer for the F.B.I. (2003 — 2011) the presiding judge would have
been privy to many facts, developments and results of investigations concerning the 9/11
tragedy. Please refer to ECF Doc. No. 80, letter dated 7/19/19, concerning the tenure asjF.B.I.
General Counsel from 2003 to 2011 by the presiding judge.

6. As you have stated on several podcasts, you believe the damage at the Pentagon,

Arlington, Virginia on 9/11/01 was caused by a rocket launched from a ground-based truck and

 

 

not from an aircraft. Such statements as these, place the presiding judge in a difficult position to
demonstrate that her honor will provide a fair and balanced review of the facts in this cdse, in

light of “crack pot” conspiracy theories published on CrowdSource The Truth (CSTT).

7. To elaborate. The lead CSTT researcher for 9/11 “conspiracy theories” is David Charles
Hawkins of White Rock, British Columbia. In fact, you recently traveled to Canada to create

video content with Mr. Hawkins (a purported “forensic economist’).
I 4 . SO

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 5 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YO

David Hawkins' Discovery CS] * Special »LI\
Piggy Palace Good Times Society In British

Jason Goodman
Streamed 1 week ago « 7,918 views

| join David in Vancouver for a very special trip to the infamous Pick{
Farm to see what remains there. visit David's Website __.

David Hawkins' Discovery CSI — Live from
Vancouver B.C.

   
 
 

VE at

ion Pig

 

, Crowdsource the Truth 2

mm Streamed 1 week ago » 653 views
» =David joins me live in Vancouver for a new twist on our show's fo
David Hawkins’ Discovery CSi Fridays on Patreon ...

 

 

David Hawkins’ Discovery CSI * Special xLiVE at Piggy Palace
Good Times Society In British Columbia

 

pen dason Goodman

, Subscribed 32K .

~~ Subscribed Mt 7,993 views
oh putt a RNa oe Hore 1h 5 Ho

Lto R: Jason Goodman and David Charles Hawkins

it. watch

 

Streamed live on Jul 16, 2019

remains there.

 

visit David's Website — https://reversecsiscripts.com/

I join David in Vancouver for a very special trip to the infamous Pickton Pig Farm to see what

 

Internet URL: cara vostape com trate tecanaatmcignaeel

 
%

8.

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 6 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Your attention is called to ECF Doc. No. 77, letter dated 6/9/19. Beginning on page 8 of

ECF Doc. No. 77 are excerpts of commentary made by Mr. Hawkins over the previous decade,

to include the CSTT platform. An excerpt appears below.

9.

 

A super class of “LGBTQ elites” have infiltrated several programs of the US.
Department of Justice (DOJ) for the purposes of extortion and murder-for-hire of
young children to sexually satisfy pedophiles.
This super-class of elites was established by Kristine Marcy, a lesbian, traitor and
alcoholic that created DOJ PRIDE (an LGBTQ organization).

As both SERCO, INC. and the US DOJ PRIDE have corporate/government
LGTBQ programs, these institutions have implicated themselves (SERCO and
DOJ PRIDE) in several dozen child murders utilizing CONAIR (Joint Prisoner
Alien Transport System) deployments of “SERCO SWAT teams” that “can¢el the

 

carbon-footprint of high-value targets” (murder).

That LGBTQ elites controlled the snuff-film and on-line gambling corporation
known as Starmet, Vancouver, B.C., to distribute pedophile snuff films, via/the
Starnet communications network, to LGBTQ elites.

That LGBTQ elites operate “betting dead pools” to estimate the time of death of
children that are filmed in real-time for the benefit of pedophile consumers of such

child-snuff films (videos).

As the presiding judge occupied a very high position in the F.B.I., and as she may be a

member of, or sympathizer with, the DOJ PRIDE program, it appears that both you and Mr.

Hawkins have implicated the presiding judge in this “snuff film murder for hire network’. If the
presiding judge had friends or colleagues in DOJ PRIDE, her honor may find it difficult to create

a mitigation strategy to reduce the appearance of a conflict-of-interest with her possibl¢

involvement in the DOJ PRIDE program and your insinuations of criminal activity (se¢ below).

 
 

fo a

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 7 of 16

 

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

 

Dec 15, 2018 at 5:18pm

Hawkins Malipod™—Serco’s Al Con Air Sherman Patents-—Maxar’s Radio-Silenced
Footprint-—-McVicar’s Bridge of Pride™

Hawkins is using his Malipod™ (ref.) virtual patent-profiling machine to identify
Serco and DOJ insiders—including Nicholas Soames (former UK MOD 1994-
1997), Isham, McVicar and as adhoc custodians of patents
listed below who help to neutralize carbon footprints at HVT or mass-casuaity
events and silence crime scene investigators, whistleblowers or witnesses.

   

Hawkins believes that Serco and DOJ Pride’s [Relzyeat-aetncy have used
patented Con Air expert systems to track and remove evidence of mens rea from
crime sites but have always left an actus rea footprint indicating wrongful deaths
from the use of one or more of the 4 millionth patent applications processed by
Serco as USPTO’s outsourcer for Pre-Grant Publication (PGPubs} Classification

Services!

https://www.patreon.com/posts/hawkins-malipod-23351441

 

 

 

[Page 9 of 23, ECF Doc. No. 77]

10. The insinuations of you, Mr. Hawkins and other CSTT guests creates an issue ag to
whether the presiding judge was aware of these “LGBTO elites”, or perhaps was a member of
DOJ PRIDE. In the case of the later, the presiding judge would be hearing a lawsuit that
presumably would include evidence of the very “snuff film murders” that her honor may have
arranged while working with DOJ PRIDE members or colleagues (as you suggest). This creates
a thorny conflict-of-interest issue (possible murder suspect hearing a case about the very murder

she may have arranged).

 

 
 

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 8 of 1

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

11. Another thorny issue is whether the presiding judge attempted to cover up the aperations

of an F.B.I. informant Oakey Marshall Richards. Mr. Richards has been identified as the source

of information that led to the closure of the Port of Charleston, South Carolina, on Juné 14",

2017.

12. You distributed in a high pervasive manner, social video content entitled, “Hudson

Exposed — Ray Looker's Firsthand Account of the Sinister Deception of Okey Marshall,” dated

May 31, 2018.

| se, DER)

 

Hudson Exposed ~ Ray Looker's Firsthand Account of the Sinister Deception of Okey Marsh:

i Jason Goodman
Sw Subscribed | wR. 82k .
7,141 views

sf Addtc ap Share +e More 1h 25 Bl 2s

 

Published on May 31, 2018
"Richard Stone". According to the two, Stone was a Vietnam veteran with experience
"contractor to U.S. intelligence services". Stone would call George or me daily with
information, insights and updates. George would consistently reiterate that Stone was
“Deep Uranium"

receiving his information and paraphrasing or sharing it as my own. I prefer to have

provide their accounts firsthand and let the Crowdsource community decide for thems

To protect his identity, "Stone" became "Rock" and Mr. Hudson was born.

 

About 1 year ago, George Webb Sweigert introduced me to an individual allegedly raped

his best sources of intelligence, and would refer to him in his own YouTube broadcasts

In time, I convinced Stone to come on Crowdsource the Truth as I was not comfortabl¢

Sa

one of
> as

ests
Ives.

 

 

 
 

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 9 of 1

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

 

their own political gain.

 

Months ago, inexplicable behavior, coupled with an abrupt departure terminated regular
Hudson Report broadcasts. George's brother Dave "Acton" Sweigert recently (an

Virginia Militia supporter. According to Looker, Richards worked for the FBI in the 1
a provocateur. Looker says Richards framed him for crimes he did not commit, in part
money and the self aggrandizing satisfaction of living out fantasies as a "Secret Goves
Agent" and in part to help the FBI secure an additional $1,000,000,000 per year in fur
fight radical domestic terrorism.

Download the searchable court transcript — https://drive.google.com/file/d/1DaMP...
[emphasis added]

 

Many viewers enjoyed Mr. Hudson's baritone delivery of conservative political views and his
irreverent comments on the Clintons, Obama and others who would defy the constitution for

mysteriously) revealed Mr. Deep Uranium Hudson to be not Richard Stone, but in fact,
Okey Marshall Richards. This lead us to Ray Looker, a Messianic Rabbi and former West

t for

 

 

Internet URL: https://www.youtube.com/watch?v=jWcGuBX8nce

13. As you are well aware, the former CSTT talent Susan Holmes, aka “QUEEN T1
featured in video content distributed by Steve Outtrim (depicted below), entitled, “Crys
#16 - Queen Tut Spills The Beans”, Nov. 29, 2018.

 

dPizzagate « jovLARPers
CryptoBeast #16 - Queen Tut Spills The Beans
crypto Beast

 
  

 Subserbed M3 4K

3,798 views
poser ab sia oes tere wee Ble

Published on Nov 29, 2018

Queen Tut was an insider al Crowdsource the Truth, She reveals the tangled web of people comected to a proven FBI informant, manipulating
naratives on YouTube as a sophisticated form af psychological operations.

 
 

 

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 10 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

 

Published on Nov 29, 2018
Queen Tut was an insider at Crowdsource the Truth. She reveals the tangled web of people

connected to a proven FBI informant, manipulating narratives on YouTube as a sophisticated
form of psychological operations.

 

 

 

Internet URL: https://www.youtube.com/watch?v=N1GOInJUVUM

14. _ Below is a transcript of the above cited video, which is a conversation between Steve

Outtrim (New Zealand) and co-defendant Susan Holmes, “QUEEN TUT”.

40:11 OUTTRIM: Well, we do know for a fact that this guy was an FBI informant
named in multiple court cases.

40:19 HOLMES. Yes, that is a fact. That is an absolute fact. I found all thes¢ articles, I
have all these articles. Where he is named. I saved them.

40:29 OUTTRIM. Well. Then. He is collaborating with George Webb and Tason
Goodman. He is feeding them this information about a dirty bomb that can be
made out of uranium. That turns out to be false.

41:04 HOLMES. Ah, yeah. There .. uh.. ah .. it is fair to assume that the infotmation he
was getting was getting is from “DEEP URANIUM”, FBI informant. Yieah.
Absolutely.

15. As you are well aware, the blog site “Tracking the Leopard Meroz” published ah article
about Oakey Marshall Richards, Jr. on May 28, 2018 (see below).

10

 
l i _t . _.
Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 11 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

The Unusual Telephone Calls of
51 Informant Okey Marshall
Richards, Jr.

 
 

“The resurrection of Brickton Missionary Baptist Church began one spring day a few
weeks ago with an unusual telephone call.” (Amy B. McCraw, Times-News
Correspondent, dune 6, 2015, “Man's Dream Becomes Reality’, blueridgenaw.cam)

 

So begins this 2015 story out of Fletcher, North Carolina. Reporter Amy McCra
continues, “Marshall Richards, who came to the area from Ohio, called local resident
Clarence Livingston and told him he wanted to restore the {ittle, white church founded
by Livingston’s father, the late Calon Livingston. Richards said the idea of restoring and
reviving the church came to him in a dream he first had in 1968 when he was a 14-year
old boy living in West Virginia.”

“He said he continued to have the
same dream over the years until
he mentioned it while staying with
a friend in Fletcher in February.
The friend recognized the church
Richards described and fook him
to Bnckton Missionary Baptist
Ghurch. ‘It looked exactly as the

 

one in the dream,’ Richards said.

oo “ « « aoa mae

Internet URL: https://trackingmeroz.wordpress.com/tag/fbi-informant-marshall-richards/

11

 
 

| Lt _ as
Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 12 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

16. The “Tracking the Leopard Meroz” blog post included a copy of the newspaperjarticle
entitles “Militia leader: ‘I’ve been had”, published August 8, 1997, Pittsburg Post-Gazette.

Militia leader: ‘I

Says trusted aide
was FBI informant
who conned him

By David Sharp

The Agsocated Press
RONG eae lok,
Tr said oy thal an FBI
Inforrnant wit 8 on" mae who
duped him into activities that led to
charges of conspiracy to make
rer tended Ws engage i ay

i to we in
feed never aay

“ve been hed
ton tun who was

mant was “one slick dude,” he
pdded.
Looker, 56, of Stonewood, is on

regulations,
whaiever we're lalking aboul was
foolishness because il Would not be

*ve been had?

 

gets, including the FBrs

or
complex, 90 miles : sn of

been wrongly accused, ||
trial in US. District Court in Wheel. approved” by the ATF, Looker had b sl
ing on charges that he conspired testified. . “Ray is 8 good, bonest, netigjous
with an anem He said Richards arranged all the = an. t's on herm[is a
ina taka eer of the high ings and steered the conversa. ravesty." Wolter, aa nn
19 Mensa to manufacture tions. He described his role in veteran and militia sympaihiey iv
bombs. fs the first of four trials for discussions about explosives as Ray ever had a fault, he wap (oo
the militia general He faces other minimal and waid he had litle trusting.
charges including providing te about bombs. Looker and six others were or-
sources for an altac the FRI “f'm the ignorant guy sitting on rested Oct. 1) after he allegeliy sold
Criminal Justice Information Divi- decussing anmetting lene aah, for $30,000 copies of bluepfints of
aion in Clarksburg. discussing somel Tinew noth: the FBI's fingerprint compigaito an
fore Une defense rested its case. karier the "the defense continued its middleman for a terrorist group

— Pittsburgh Post Gazette, August 8, 1997 AP article by David Sharp

12

 
 

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 13 of 1

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

17. Your attention is kindly directed to your video productions, entitled “Susan “Queen Tut”

Lutzke/Holmes Reveals David Sweigert — Robert David Steele Lawsuit”, April 30, 2019 (see

below).

Sweigert — Robert David Steele Lawsuit
Jason Goodman
Streamed 2 months ago + 7,161 views

liar. She recently called me, revealing along suspected ...
cc

 

Susan "Queen Tut" Lutzke Reveals David
Sweigert — Robert David Steele Lawsuit
Crowdsource the Truth 2

Streamed 2 months ago > 975 views

liar. She recently called me, revealing a long suspected ...

 

Susan "Queen Tut" Lutzke/Holmes Reveals David

Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent

Susan Lutzke aka Susan Holmes aka Queen Tui is a horrible but frequent

 

 

Streamed live on Apr 30, 2019
Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent liar. S

e
recently called me, revealing a long suspected conspiracy between her, D. George "acto"

Sweigert and Robert David Steele. While nothing she says can be believed at this

point,

how else would David Sweigert know the true identity of Oakey Marshall Richards were

this particular admission not true?

The sinister plans of these malicious social engineers are being revealed before our eyes as the
fraudulent and vexatious lawsuit brought by Steele continues to crumble. [emphasis added]

 

Internet URL: https://www.vyoutube.com/watch?v=WwyRPFhW-HE an

https://www.youtube.com/watch?v=LOnIWKBxQnU

13

d

 

 
verve BP nn ea

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 14 of 16

 

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YOR
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

18. Insum, Oakey Marshall Richards, Jr. was a paid F.B.I. informant in criminal cases that
were prosecuted in the State of West Virginia in the 1990s. Ray Looker, who you have
interviewed (and subsequently published the interview in a widely pervasive manner) was one
of the suspects convicted in the West Virginia militia prosecutions. You became aware|of
Oakey Marshal Richards, Jr. when he provided you and George Webb (Sweigert) “intelligence
assessments” on an almost daily basis. During the period leading up to the Port of Chatleston
dirty bomb hoax of June 14, 2017, you knew this person as “Deep Uranium”.
19. Later, in approximately August 2017, you inaugurated a “Crowdsource the Truth”
(CSTT) weekly feature show with “Deep Uranium”, renamed to “Rock Hudson”. This!person
then completed about 30 (thirty) shows on the CSTT platform. According to the testimony of
Susan Holmes (“QUEEN TUT”) you were aware of the identity of Oakey Marshall Richards, Jr.
during the period of August 2017 to March 2018 while he was creating content for your CSTT
video podcast shows. Restated: you were aware that the co-host producing 30 (thirty) CSTT

video podcasts was the source of information that led to the closure of the Port of Charleston.

20. In view of the foregoing, it appears the most prudent course of action is for the residing

judge to recuse herself from this lawsuit.

 

 

LS

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this —_/

day of July, 2019.

 

 

14

 
 

 

 

   
 

Case 1:18-cv-08653-VEC Document 84 Filed 07/29/19 Page 15of1

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT'V: GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

a EF

 

wh hy ~C&
ontg JUL a0 AH S89 D. G. SWEIGERT, C/O
ea GENERAL DELIVERY
Sade We te be ROUGH AND READY, €A 95975
Spoliation-notice@mailbox.org
U.S. District Court for the Southern District of New York
(FOLEY SQUARE)
D George Sweigert
Plaintiff

CIVIL CASE #: 1:18-C V-08653-VEC
v.

JUDGE VALERIE E. CAPRONI
Jason Goodman

Defendant

CERTIFICATE OF SERVICE

I hereby attest that a true copy of this letter has been sent to the following address¢es on
the 25th day of July, 2019

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
US. District Court

500 Pearl Street

New York, New York 10007-1312

D. GEORGE SWEIGERT

7-25-19

 
at 8 Web OW el [o— wo a ee 7 TF Cw er Ss aa eee ee

sazunn—  —~ JINODSASNIVSNIISIA =— 02 Armas I
a eR

 

 

 

 

 

 

 

? Ld a} 7
ton I - ~
od vy oe { “os 7
ae? : r Sad
Orr ms
oA A =
e moos
Sp ‘qauinoay 3a AVN Taav7
oO NOILVUV 1030 SHOLSNDcy:

‘ATIVNOLLYNYALNI G3SN NSHM

   

CTET-LO00T Yio X AAD NT ‘Yao MAN]

1939.13¢ Hea 00S
Hn0D PLNSIG “s°9 08 Lez} 9026 L180 2905 S0S6

RRS |

‘OL a / WAGWAN ONINOVEL SdSN

     

 

   
 

  
    

9LEL-Z000L AN HHOA MAN
LS 1HV3d 00S
B10 XOG/IDIU OD IIOU-UONDIOdS . . 408
62666 VO ‘KAVA UNV HDAC
AYFAITAC TVYANAD - | vL00

        

 

 

7%

we This envelope is made from post-consumer waste. Please recycle - again.

 

 

 

<

woud

9000" _ 6/22/20 ‘AV AHSAIMAG 031L03dxa

 

 

ase 1:18-cv-08653-VEC Document 84 Filed 07/29;

 

    

 

  

 

 

 

 

; Se re oAVG-2 WVIN ALIWOldd
Be MinOLa qyaSOLATWUNS SSTad Bsc. oof ammrmmpreaem 00 $02)’
VA ALINOId A 61/92) L088 AL; ri .
| 9000 1z996 & Roatad pene
AVO-Z Wd gt ' °
| : . a sels g: 3
